Exhibit 4
         Case 3:18-cv-01602-VAB Document 20 Filed 11/21/18 Page 1 of 24




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

ATILABAYAT,                                     )
                                                ) CIVIL ACTION
                                Plaintiff,        NO. 3:18-CV-01602-VAB
                                                )
        vs.                                     )
                                                ) November 21, 2018
ACCENTURE CORPORATION LLC,                      )
                                                )
                                Defendant.      )

                                             ANSWER


        Defendant Accenture LLP (inconectly named as Accenture Corporation LLC)

("Accenture"), by and through its undersigned counsel, Winston & Strawn LLP, submits herein

its Answer ("Answer") to the Complaint filed by Plaintiff Atila Bayat ("Bayat" or "Plaintiff').

    1. Plaintiff resides at the following location: 329 Windtree Street, Torrington C.T. 06790.

    RESPONSE: Accenture denies knowledge or information sufficient to fmm a belief as to

the truth of the allegations.

    2. Defendant(s) reside(s) at the following location [Attach additional sheets if more space is
       required]: Accenture LLC. 161 North Clark Street, Chicago IL 60601 I Attorney for
       Accenture LLC. I Accenture One Financial Plaza Haiiford CT 06103.

    RESPONSE: Accenture denies the allegations, except admits that Accenture LLP has

offices at 161 North Clark Street, Chicago, Illinois, and One Financial Plaza, Hartford,

Connecticut.

    3. This action is brought pursuant to [Check all spaces that apply to the type of claim(s) you
       wish to assert against the Defendant(s)]: Title VII of the Civil Rights Act of 1964, as
       amended, 42 U.S.C. §§ 2000e, et seq., for employment discrimination on the basis of
       race, color, religion, sex or national origin. Jurisdiction is specifically referred on this
       Court by 42 U.S.C. § 2000e-5(f). Equitable and other relief is sought under 42 U.S.C. §
       2000e-5(g) and the Civil Rights Act of 1991, 42 U.S.C. § 1981a. Age Discrimination in
       Employment Act of 1967, as amended, 29 U.S.C. §§ 621, et seq., for employment
       discrimination based upon age. Jurisdiction is alleged pursuant to 28 U.S.C. §§ 1331,
          Case 3:18-cv-01602-VAB Document 20 Filed 11/21/18 Page 2 of 24




         1337, and/or 1343. Equitable and other relief is sought under 29 U.S.C. §§ 626(b) and
         (c), or §§633a(b) and (c). My Year of Birth is: 1966.

         RESPONSE: Accenture denies the allegations, except avers that Plaintiff purports to

bring this action on the bases alleged in Paragraph 3 and denies knowledge or information

sufficient to form a belief as to Plaintiffs year of birth.

   4. The acts complained of in this suit concern check all spaces that are applicable to your
      claim(s)]: (B)Termination of my employment. I was terminated from my employment on
      the following date: 9/16/16. (C) Failure to promote me. I was refused a promotion on
      the following date(s): April 2016. (D) Other acts as specified below: More than one
      discriminatory event, including Title IX Retaliation Complaint. Additional pages
      attached.

         RESPONSE: Accenture denies the allegations.

    5. The conduct of the Defendant( s) was discriminatory because it was based upon: race
       age      national origin        [Please check all applicable bases for your claim of
       discrimination and explain further, if necessary]: Additional pages attached.

         RESPONSE: Accenture denies the allegations.

    6.    The facts surrounding my claim of employment discrimination are as follows [Attach
         additional sheets, if necessary]:

         RESPONSE: Accenture states that the paragraph does not contain allegations as to

which a response is required. To the extent that a response is required, Accenture denies the

allegations.

    7. The approximate number of persons who are employed by the Defendant employer I am
       suing is: 400,000 estimated.

         RESPONSE: Accenture denies the allegations.

    8. The alleged discrimination occurred on or about the date(s) or time period: 2015-2016.

         RESPONSE: Accenture denies the allegations.

    9. I filed charges with the: Equal Employment Opportunity Commission; Connecticut
       Commission on Human Rights and Commission.

         RESPONSE: Accenture admits the allegations.

                                                   2
         Case 3:18-cv-01602-VAB Document 20 Filed 11/21/18 Page 3 of 24




    10. The Equal Employment Opportunity Commission issued a Notice of Right to Sue letter
        (copy attached), which I received on or about the following date: July 02, 2018. [NOTE:
        If you filed charges with the EEOC or CHRO, you MUST attach a copy of the Notice of
        Right to Sue letter for this Court to consider your claim(s). Failure to do so may result in
        delaying consideration of your claim(s).]

        RESPONSE: Accenture denies knowledge or information sufficient to form a belief as

to when Plaintiff received a right to sue letter.

    11. The EEOC or the CHRO determined that there was no probable cause to believe that
        discrimination occuned. My reason for questioning that determination are as follows
        [Attach additional sheets, if necessary]: [ ... ] not request evidence from me. I have
        evidence to support the claims in this complaint [ ... ] supply all of the evidence of
        discrimination in support of this application [ ... ] investion [sic] without evidence and
        input from me. Additional sheets attached.

        RESPONSE: Accenture denies the allegations, except denies knowledge or information

sufficient to form a belief as to the determinations of the Connecticut Commission on Human

Rights and Opportunities and the Equal Employment Opportunity Commission.

    12. WHEREFORE, Plaintiff(s) pray(s) that: The Court grant such relief as may be deemed
        appropriate, including [NOTE: While all the fonns of relief listed below may not
        available in a particular action, you should place a check to each form of relief you
        seek.]:

       RESPONSE: Accenture denies that Plaintiff is entitled to the requested relief, or to any

    other relief in connection with this action.

    13. Injunctive orders (specify the type of injunctive relief sought): Backpay; Monetary
        damages (specify the type(s) of monetary damages sought; Other (specify the nature of
        any additional relief sought, not otherwise provided for on this form). I hereby DO
        demand a trial by jury.

       RESPONSE: Accenture denies that Plaintiff is entitled to the requested relief, or to any

   other relief in connection with this action.

    14. Plaintiff, Atila Bayat, brings the following proceeding Pro Se, brings this action pursuant
        to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e et seq., §
        7703(b)(2), and the Age Discrimination in Employment Act, to remedy acts of
        employment discrimination and retaliation perpetrated against him with allegations


                                                    3
         Case 3:18-cv-01602-VAB Document 20 Filed 11/21/18 Page 4 of 24




        against Defendants Accenture, LLP, Accenture Inc., Accenture LLC and Accenture Ltd.
        (collectively "Accenture"); a foreign corporation. In support thereof alleges the
        following - with additional pages to the form "US District Court Complaint for
        Employment Discrimination";

        RESPONSE: Accenture denies the allegations, except avers that Plaintiff purports to

bring this action on the bases alleged in Paragraph 14.

    15. Plaintiff contends that Accenture managers and staff discriminated against him by
        passing over him for promotion and salary review, and for more than fifty employment
        positions because of his race (US Citizen) and age (over 40). Plaintiff further asserts that
        management retaliated against him for having complained about such discrimination,
        created a hostile work environment for him, caused him to suffer emotionally and
        professionally, failed to provide reasonable accommodation, punished him for raising
        concerns about disparity of treatment of US workers, causing work induced maladies, and
        finally, te1minated him from employment, and continued to retaliate with fu1ther
        discrimination causing him post-employment incapacity.

        RESPONSE: Accenture denies the allegations.

    16. The following numbered contents from 1-13 are attachments (Additional Sheets) to the
        "Complaint for Employment Discrimination" form filed on this day. Each number
        corresponds to the form, and the explanations are provided herein, when they are not
        complete on the District Court form.

        RESPONSE: Accenture states that the paragraph does not contain allegations as to

which a response is required. To the extent that a response is required, Accenture denies the

allegations.

    17. I, Atila Bayat ("Complainant") submit the following in this matter:

        RESPONSE: Accenture states that the paragraph does not contain allegations as to

which a response is required. To the extent that a response is required, Accenture denies the

allegations.

    18. Atila Bayat is a resident in the State of Connecticut. Atila Bayat is a US Citizen by birth
        in the United States.

        RESPONSE: Accenture denies knowledge or infmmation sufficient to form a belief as

to the truth of the allegations.


                                                 4
         Case 3:18-cv-01602-VAB Document 20 Filed 11/21/18 Page 5 of 24




    19. This is an employment discrimination action alleging Defendant Accenture is in violation
        of the Employment and Age Discrimination titles ("Title VII"), and a tort action alleging
        unlawful retaliation by the same company. Accenture is a foreign corporation affecting
        commerce with a focus on Business and Management Consulting outsourcing, Human
        Resources, Information Technology, Tax, Finance and corporate life in the global regions
        it does business.

       RESPONSE: Accenture states that the allegations are legal conclusions as to which no

response is required. To the extent that a response is required, Accenture denies the allegations.

   20. Accenture is a professional services company serving clients in various industries and in
       geographic regions, including North America, Europe and Growth Markets. The
       Company provides management and technology consulting services. Its segments
       include Communications, Media and Technology; Financial Services; Health and Public
       Service; Products, and Resources. The Commlmications, Media & Technology segment
       serves communications, electronics, technology, media and entertainment industries. The
       Financial Services segment serves banking, capital markets and insurance industries. The
       Health & Public service segment serves healthcare payers and providers, and government
       departments and agencies, public service organizations, educational institutions and non-
       profit organizations. The Products segment serves a set of interconnected consumer-
       relevant industries. The Resources industries segment serves chemicals, energy, forest
       products, metals and mining, utilities and related industries.

       RESPONSE: Accenture admits the allegations.

   21. In February 2015, Accenture hired Plaintiff Atila Bayat for the position of "Team Lead of
       Software Engineering" which required me, inter alia, to perform project, team, and
       consulting services to its clients globally and services company wide as needed.

       RESPONSE:        Accenture denies the allegations, except admits that Accenture hired

Plaintiff in February 2015.

    22. I was recruited by Accenture and was offered a full-time employment contract package in
        February 2015.

       RESPONSE: Accenture denies the allegations.

   23. My start date was February 27th 2015 after completing their background investigation
       through HireRight Corporation to verify my experience, completed the company new
       joiner orientation, all onboarding documents, job aids, and contact information. My
       initial probationary period included training in sensitive working situations, ethics,
       workplace harassment prevention and discrimination, all of which I completed and
       received the highest possible scores. I am not going to accept discrimination by



                                                 5
           Case 3:18-cv-01602-VAB Document 20 Filed 11/21/18 Page 6 of 24




          Accenture, especially in light of the intensive training which is mandatory, and the
          mandatory policy of the company as well.

          RESPONSE:      Accenture denies the allegations, except admits that Accenture hired

Plaintiff in February 2015, that HireRight, LLC conducted a background check, that his start date

was on or about February 27, 2015, and that Plaintiff underwent orientation and training

thereafter.

    24.   My  contract of employment specifies that I was a full-time salaried employee in the
          N01ih American Technology Delivery Center, not a temporary contract worker nor
          temporary consultant.

                 RESPONSE:      Accenture denies the allegations, except admits that Plaintiffs

offer letter from Accenture specifies that Plaintiff would be a full-time employee.

    25. I was employed to rep01i to work in the Haiiford CT region, the regional office closest to
        my residence. I was hired to report to work from my local Hartford office on consulting
        assignments whether they were local, national, or international. My offer of employment
        agreement (Attachment A) specifies Hartford is my local office. I worked on consulting
        engagements for Accenture locally in Connecticut and out of state, in New York and
        Pennsylvania. My title was Software Engineering Team Lead (level 9), with eligibility
        for promotion in 4 months up to 1 year to level 8, associate manager.

          RESPONSE: Accenture denies the allegations, except denies knowledge or information

sufficient to form a belief as to Plaintiffs residence and admits that Plaintiffs offer letter from

Accenture specified Hartford as his local office.

    26. Upon information and belief, Defendants maintain control, oversight, and direction over
        the operations of the office in which Plaintiff worked, in Connecticut. This court has
        subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331and1343.

          RESPONSE: Accenture states that the allegations are legal conclusions as to which no

response is required. To the extent that a response is required, Accenture denies the allegations,

except does not contest that this Court has subject matter jurisdiction over this action.

    27. Defendant Accenture, LLP is an Illinois limited liability partnership. At all times
        relevant to this complaint, Accenture Inc. has engaged in business affecting commerce,
        and has been an employer within the meaning of the Civil Rights Act of 1964.


                                                    6
         Case 3:18-cv-01602-VAB Document 20 Filed 11/21/18 Page 7 of 24




        RESPONSE: Accenture denies the allegations, except admits that Accenture LLP is an

Illinois limited liability partnership.


    28. Defendant Accenture Inc. is a Delaware Corporation. At all times relevant to this
        complaint, Accenture Inc. has engaged in business affecting commerce, and has been an
        employer within the meaning of the Civil Rights Act of 1964.

        RESPONSE: Accenture denies the allegations, except admits that Accenture Inc. is a

Delaware Corporation.

    29. Defendant Accenture Ltd., incorporated in Ireland, is the pm·ent company of Defendant
        Accenture LLP, Accenture Inc. and Accenture LLC. At all times relevant to this
        complaint, Accenture Inc. has engaged in business affecting commerce, and has been an
        employer within the meaning of the Civil Rights Act of 1964.

        RESPONSE: Accenture denies the allegations.

    30. Accenture does not identify a headquarters office, instead describing itself as a global
        corporation. The company has several "hub" offices, and Accenture Hartford office is
        the office I was assigned.

        RESPONSE: Accenture denies the allegations.

    31. Venue is proper in this Comi because Accenture Hartford office is where I worked.

        RESPONSE: Accenture states that the allegations are legal conclusions as to which no

response is required. To the extent that a response is required, Accenture does not contest that

venue is proper in this Court.

    32. Plaintiff has satisfied the procedural and administrative requirements for proceeding
        under Title VII. Plaintiff filed a timely written Charge of Discrimination with the U.S.
        Equal Opportunity Commission ("EEOC"). On June 26, 2016, the EEOC issued a right
        to sue letter to Plaintiff, which was received July 2, 2016. Plaintiff will have commenced
        this action within 90 days of his receipt of the notice of right to sue.

        RESPONSE: Accenture states that the allegations are legal conclusions as to which no

response is required, except denies knowledge or information sufficient to fonn a belief as to

when Plaintiff received a right to sue letter.


                                                 7
       Case 3:18-cv-01602-VAB Document 20 Filed 11/21/18 Page 8 of 24




   33. During my employment, I repeatedly brought to the attention of managers and personnel
       concerns about HlB, and Bl personnel on US based projects, foreign labor preference
       versus US workers and placement on its projects to the detriment of US Citizen
       employees, and the lack of collaboration on the part of management to place US workers
       on projects in the US, where it does most of its business. From the day I raised the
       incidents of disparity of treatment and discrimination last May 2016, my job at Accenture
       was in jeopardy. I was retaliated against with the te1mination of my job, with
       discrimination, prejudice and malice.

       RESPONSE: Accenture denies the allegations.

   34. 4D (the acts complained of in this suit - other): In an ongoing and continuous manner,
       Accenture representatives responded with indifference, and retaliation in many forms
       including job termination despite my good perfmmance evaluations, project services
       perfmmed, and a disproportionate concern to remove me from the company in light of
       my reports of these facts, and ex post facto performance repmis to the EEOC long after I
       received my entire HR file post-employment which did not include any unfair
       perfo1mance evaluation ex post facto. The enjoining retaliation complaint I make
       includes the effmi of Accenture against me to deny me a normal salary review several
       months before discriminatory termination, no project placement on any client projects
       conservatively within my range of expertise (I selected dozens at and near my 15-20
       years level of experience), and disbarring me from completing the training tracks which I
       was in, and which foreign nationals were given preference. All said evidence is in my
       possession, with witnesses and testimony to be supplied in comi.

       RESPONSE: Accenture denies the allegations.

   35. I was te1minated on September 7th 2016 via conference call the day before my 50 1h
       birthday, and was told I would be paid through my last official day being Friday
       September 16. Contrary to what the Separation release agreement which was sent to me
       states, I was told my last day would be end of week September 16, however, the laptop
       had to be returned before that day. In other words, I had only 5 business days after
       September 7 to find and apply for any job at Accenture, for which I had no representation
       or recommendations from my Senior Manager, TFS, CC, or HR, and the company policy
       is that it does not provide references post termination, nor did any of them supply any
       suppmi. The only system I could access for this purpose was the Careers Marketplace
       system, an external facing application system, the equivalent of non-employee access.
       The very position and title I held, "Software Engineering Team Lead" for the Hmiford
       region was available in the same Career Marketplace system, I applied for more than 5
       positions that last week and did not receive a phone call back or interview. The position I
       already held ·was open the entire time I was being terminated from it.

       RESPONSE: Accenture denies the allegations, except admits that Plaintiff could access

the Careers Marketplace System.



                                                8
         Case 3:18-cv-01602-VAB Document 20 Filed 11/21/18 Page 9 of 24




    36. After the September 7 conference call concluded, I received an email that informed me
        my last date would be September 16th. I quote from my separation package materials
        verbatim, and contrary to the sworn statement by an attorney and Accenture HR
        Management:

       RESPONSE: Accenture denies the allegations.

    37. "If you reside in CT, Accenture is required to pay employees their last paycheck on the
        day after their last day worked, which would be Friday, September 16th, 2016."

       RESPONSE: Accenture admits the allegations.

   38. 6: Facts sunounding my claim:

       RESPONSE: Accenture states that the paragraph does not contain allegations as to

which a response is required. To the extent that a response is required, Accenture denies the

allegations.

    39. Plaintiff is a male resident of Connecticut residing in Tonington'. I was employed by
        Accenture from February 2015 until the termination of employment effective September
        2016.     Accenture is a Technology and Management Service, Business Process
        outsourcing, insourcing of foreign labor, offshoring of business process company
        incorporated in Ireland (formerly Anderson Consulting), employing over 400,000
        persons. Although Accenture is incorporated overseas, it employs nearly 50,000 in the
        US, a fraction of its operations whereby it gains more than 50% of its revenues. As a
        global company, many of its standard business operations within the umbrella of
        Accenture are already outsourced to Argentina, Mexico, Philippines, and primarily in
        India. This fact was unknown to me prior to my employment, and took a few months to
        learn and understand and communicate those facts.

       RESPONSE: Accenture denies the allegations, except denies knowledge or information

sufficient to form a belief as to Plaintiffs residency, admits that Plaintiff was employed by

Accenture from February 2015 until September 2016, and admits that Accenture is a global

company.

    40. On various occasions during my employment, I infonned key Accenture personnel about
        compliance with Visa regulations, and with Title VII compliance with Federal and State
        laws. Accenture declined to bring its policies and procedures into compliance and
        retaliated against me for expressing these complaints about Accenture's compliance.
        Retaliation occuned over the duration of my employment from 2016 to termination.



                                               9
       Case 3:18-cv-01602-VAB Document 20 Filed 11/21/18 Page 10 of 24




       RESPONSE:        Accenture denies the allegations and denies that its policies and

procedures are not in compliance with federal and state laws.

   41. I have more than 16 years of Technology and Management Consultant experience. I
       underwent a background check by Accenture prior to employment at Accenture. I
       attended "experienced worker" meetings in the Experienced Hire Community of Practice
       (COP) at Accenture, which I was admitted to attend since I am an experienced worker in
       this field. I have deep previous working knowledge and experience in the industries of
       Financial Services, Health and Public Service, Resources, Software Development
       Lifecycle, Software Testing and Quality Assurance, and Technology. I have various
       Platfmm and Lifecycle experiences on numerous Technological Infrastructures. In
       addition, I underwent numerous training programs at Accenture as well. I took upwards
       of 100 Accenture training courses and completed specific Accenture trainings above what
       was mandatory including PPSM, Capital Markets, Banking, ITIL, Test Design, and the
       Big Data academy for which I received flairs on my company profile, and a training
       transcript in my possession which I can provide on request. Statistics would demonstrate
       that I was in the top 1-5% of all employees that completed as much training in the course
       of employment, demonstrating my commitment to staying cunent and relevant with
       continuing education in the workforce.

       RESPONSE: Accenture denies the allegations, except denies knowledge or infmmation

sufficient to form a belief as to Plaintiffs previous working knowledge and experience, admits

that HireRight, LLC conducted a background check, and admits that Plaintiff underwent training

courses at Accenture.

   42. Race and my Status/National Origin as a US Citizen was clearly a factor in my
       te1mination and dismissal. In my local Hartford region, none of the account managers
       would place me on a project. Most of the local Hartford region account managers were
       of Indian origin. There are hundreds of foreign nationals of India in the local region, and
       with HlB Visa contractors I spoke with recently that were on a short-term rotational
       basis, they are gainfully employed in my local region, and not one of them tvas
       terminated, while I was.

       RESPONSE: Accenture denies the allegations.

   43. This employer Accenture wanted to remove me, and in fact removed me because I am a
       US Citizen, and they know I am a US Citizen, and my local HR Manager herself Camille
       Lee knew I was a US Citizen. She knows this, because she asked and I replied in an
       email to her query. The greatest majority of employees at Accenture m·e from India and
       are India based. There is no disputing this fact, as I know from my meetings and
       conferences at Accenture in which Indian regional directors reported the fact on video
       conference these same factual demographics. As I state here, my Accenture supervisors


                                               10
       Case 3:18-cv-01602-VAB Document 20 Filed 11/21/18 Page 11 of 24




       and managers, at their discretion, with HR, conspired to terminate my position since I
       raised the matter of the projects that were suited for me, were being filled by foreign
       nationals from India primarily and exclusively. Race was clearly a factor in my
       tennination, and my national origin is USA. My CC (Career Counselor) Connie Price
       also refused to provide me with a promotion, or a raise. She insulted and disparaged me
       that I would not get a review for a raise until the end of 2016, when I was no longer
       employed at Accenture.

       RESPONSE: Accenture denies the allegations.

   44. My TFS (Talent Fulfillment Specialist) Rokia Wagner warned me and others on a
       conference call in July to August of 2016 that there would be an increase of workers on
       the bench (bench: unassigned to a project) in August and September of 2016, which was
       patently false. It was the smallest bench in my knowledge of working at Accenture from
       the beginning of my employment. Attached are the listing of resources on a weekly
       unassigned call in April 2015 with more than 200 persons, and in August 2016, there
       were less than 20 persons on the bench conference call. (Attachments B).

       RESPONSE: Accenture denies the allegations, except denies knowledge or information

sufficient to fmm a belief as to whether Rokia Wagner stated on a conference call in July to

August of 2016 that there would be an increase of workers on the bench and as to whether it was

the smallest bench of which Plaintiff was aware during his employment with Accenture.

   45. Some of the foreign workers I spoke with in person were not authorized to work in the
       time that they came to work from India for Accenture. This was something they
       explained to me as they were HlB Visa workers. They started several months earlier
       than they were supposed to legally staii, as they told me. I did not mention all the details
       to management about those episodes though I had regular conversations with my
       colleagues from India, as this was alanning. However, I was very concerned when I
       encountered a large group of foreign workers from India on my one-year anniversary
       company event held in Hartford by Accenture. This was very disconcerting to me, as I
       was one US Citizen in a strict minority of US Citizen workers in Hartford CT in that
       event late February 2016. There was a vivid contrast of a minority of US workers at the
       meeting, and I was in that minority.

       RESPONSE:       Accenture denies the allegations and denies that Plaintiff experienced

   unlawful discrimination at Accenture.


   46. My te1mination was conspiratorially coordinated by my TFS, CC, and Senior Manager
       the day I reported the HlB inquiry incidents to them in May-June 2016. It had nothing to
       do with my conduct or performance at work. I was retaliated by Accenture with


                                                11
    Case 3:18-cv-01602-VAB Document 20 Filed 11/21/18 Page 12 of 24




   termination, when I raised the issue of these incidents. I was treated differently than my
   foreign national counterpaiis from India, and was not placed on a project. No foreign
   workers from India were subjected to this kind of discriminatory treatment. Just US
   Citizens like myself that are dedicated to the profession were losing their jobs. I was
   terminated and dismissed by my employer which employs primarily Indian HlB Visa
   contractors, on a sholi-term basis, which enables lucrative profit margins. This
   Accenture practice is advantageous to finns that are offshore global companies, which
   impmi labor at competitive rates, against thefr US American counterpalis, to avoid
   paying taxes and social security. All of my local account managers in my home state of
   Connecticut refused to place me on a project as a result of my simple conveyance that
   these projects I had requested to interview on, were deliberately seeking HlB Visa
   contractors that had consequently lower contract and wage rates, which I did not. I was
   treated differently than the foreign workers and contractors at Accenture with HlB Visas
   in the Haliford region which had a significantly lower median age range, less experienced
   than me, and they did not get terminated. I was treated differently than other Accenture
   foreign national employees, because no other foreign workers were subjected to this
   termination and treatment.

   RESPONSE: Accenture denies the allegations.

47. I complained internally at Accenture, and was consequently terminated. It is not right
    that I was treated differently than any other worker at Accenture, just by the fact that I am
    a US Citizen, my national origin, and age. It is wrong. Even in light of significant
    outsourcing deals that Accenture has, it is wrong to treat me differently than others based
    on my status as a US Citizen since I choose to work in the very nation of my origin.

   RESPONSE: Accenture denies the allegations.

48. As a full-time employee (W2) of Accenture the responsibility for putting me on projects
    rests with Accenture and its employees charged with this paiiicular task, NOT with me!!
    Therefore, Accenture should NOT have te1minated me ... instead it should have
    terminated those employees for not placing me on projects! No one in leadership was
    te1minated at Accenture for such a cause, to my knowledge.

   RESPONSE: Accenture denies the allegations.

49. My Senior Manager Julianne Castellani explicitly stated on the September 7 conference
    call in which an HR representative Diana Joseph was present (no{ my local HR Manager
    Camille Lee), that I had only 1 week to secure a role in the "Careers Marketplace" of
    Accenture, an external facing system. Careers Marketplace is a public system which is
    not the standard Accenture system for identifying chargeable roles to apply for when you
    are an Accenture employee. She fuliher clarified that I would no longer be able to apply
    for any jobs in the MyScheduling system, the internal facing system, since I was being
    terminated. The Senior Manager Castellani stated that I could not use "MyScheduling"
    (Internal Accenture system) to apply for a new role at Accenture, even though I had an
    interview for a role the day before termination was announced to me, and that I did not


                                             12
         Case 3:18-cv-01602-VAB Document 20 Filed 11/21/18 Page 13 of 24




         even receive confirmation whether I was selected for that role, since it was pending.
         Moreover, the same manager refused to acknowledge the hours I accrued on a local
         nonprofit project which my local HR manager Camille Lee asked me to support - before
         the termination. As far as "my long-term failure to become staffed on a chargeable
         project" my employment agreement contract does not state that I am responsible to place
         myself on any contract or Accenture engagement. I apply for the roles using the
         MyScheduling platform, and follow their process to get staffed.· It is not a self-staffing
         process, in which an employee assigns themselves to a project. It is a joint effort
         involving a Senior Manager, a (TFS) - Talent Fulfillment Specialist, and a (CC) - Career
         Counselor. Included are the process documents for MyScheduling I received in suppo1i
         of my company orientation (Attachment C). At no time in my orientation, or in my
         employment contract does it state that when you do your diligence and apply for roles,
         you may be te1minated for identifying chargeable roles to apply for. It does state, and I
         quote verbatim my original TFS !Glee Westrick:

         RESPONSE:        Accenture denies the allegations, except admits that Plaintiff was

informed on September 7, 2016 that he would be separated in one week unless he found a role,

that he was told he could continue to apply for positions through Careers Marketplace, that

Careers Marketplace is a system available to non-Accenture workers, and that Plaintiffs offer

letter from Accenture does not indicate that he would be terminated for identifying chargeable

roles.

    50. " ... as your Talent Fulfillment Specialist, I am responsible for managing the scheduling,
        or staffing, for you and all other individuals in the Testing resource pool. This means I
        will: work to match you to the right staffing opportunities, balancing business needs with
        career development, personal development and personal needs. Interact with your people
        advisor to remain connected on the holistic picture of your experience at Accenture.
        Identify and propose the right talent from this resource pool to fill open roles and meet
        people productivity targets."

         RESPONSE: Accenture admits the quoted text accurately reflects portions of a February

25, 2015 message from !Glee Westrick.

    51. "So, in essence, I will be responsible for working with you on your staffing assignments
        and helping you on your career journey from the staffing perspective". (From my first
        TFS Kilee Westrick). A few months later, Rokia Wagner became my TFS. Rokia
        Wagner, a very experienced TFS at Accenture, was not present in my termination
        conference call, just the Senior Manager Castellani and the HR Rep from Boston who
        was not known to me prior to that September 7 morning conference call. (See the email
        in Attachment D).


                                                 13
        Case 3:18-cv-01602-VAB Document 20 Filed 11/21/18 Page 14 of 24




        RESPONSE: Accenture denies knowledge or information sufficient to form a belief as

to whether Diana Joseph was known to Plaintiff prior to the September 7, 2016 conference call,

admits the quoted text accurately reflects portions of a February 25, 2015 message from Kilee

Westrick, that Rokia Wagner became Plaintiffs TFS thereafter, that Wagner is an experienced

TFS, and that Wagner did not participate in the September 7, 2016 conference call that was

attended by Julianne Castellani and Diana Joseph.

    52. These are direct quotes from the first email I received when I had my email configured to
        read messages at Accenture.

        RESPONSE: Accenture denies knowledge or infmmation sufficient to fmm a belief as

to the allegations.

    53. My company role-off [sic] process documents specified my responsibilities for returning
        all Accenture equipment, and I received a signed receipt from Accenture on September
        14, 2016, all contrary to the signed Affidavit by the Accenture Attorney Ferrell and the
        Accenture HR representative Jennifer Hanna (Attachment E).

        RESPONSE: Accenture denies the allegations.

    54. Accenture's retaliatory actions included, inter alia: my team lead role authority was taken
        away by not placing me on any of multiple available roles, denying me fair pay, denying
        me timely salary review as promised as a condition of employment, rejecting my
        applications for employment within Accenture nationally and internationally, and for
        roles which even included a 20-30% reduction salary, relocation, and out of pocket
        expenses; retaliation by giving employment opportunities for which I was qualified to
        unqualified others non-US, other foreign nationals, and ultimately terminating his
        employment effective September 2016.

        RESPONSE: Accenture denies the allegations.

    55. Title VII prohibits discrimination on the basis of national origin and age. Indeed, it also
        prohibits retaliation for those who seek redress or enforcement for those who raise issues
        of inadequate policies and procedures to address discrimination of national origin and
        age.

        RESPONSE: Accenture states that the allegations are legal conclusions as to which no

response is required.


                                                14
       Case 3:18-cv-01602-VAB Document 20 Filed 11/21/18 Page 15 of 24




   56. Accenture has a histo1y of non-compliance with Title VII.

      RESPONSE: Accenture denies the allegations.

   57. Many of the problems identified by the many Offices for Civil Rights in the US are
       complaints which were ignored by Accenture, and retaliatory actions against those for
       expressing any such complaints. I have filed the complaint to the CT CHRO, EEOC
       division area, and include a copy of my complaint and answer along with this filing, a
       letter for the right to sue in Federal court is attached herein.

      RESPONSE:        Accenture denies the allegations, except admits that Plaintiff filed a

charge with the Connecticut Commission on Human Rights and Opportunities and the Equal

Employment Opp01iunity Commission.


   58. After I was hired in 2015, I began to gather information from colleagues and personnel
       and management so that I could remain employed with Accenture, in light of the
       difficulty in which a minority of US citizens were unable to be placed onto projects at
       Accenture. When I proposed that a weekly meeting be called, there were instant
       consequences to the employees that wished to partake in my conference call. They were
       terminated, and they were terminated before me, and before they could even be placed on
       a project. I will supply all of those facts to this Federal Court. They are US citizens too.

      RESPONSE: Accenture denies the allegations.

   59. As a full-time employee (W2) of Accenture the responsibility for putting me on client
       projects rests with Accenture and its employees charged with this particular task, NOT
       with me!! Therefore, Accenture should NOT have terminated me ... instead it should
       have terminated those employees for failing to place me on projects!

      RESPONSE: Accenture denies the allegations.

   60. I made specific reference to incidents of discrimination to my TFS Rokia Wagner back in
       May - June 2016, reporting the same to my Senior Manager in July and August while I
       was staffed on a project with a nonprofit group in Hartford, and to the remote HR
       Manager Jennifer Hanna who specializes in these matters for Accenture, as I was directed
       to speak with her if I should choose to, and I did (Attachment E). Once again, Accenture
       denies that I spoke with them about discrimination, in this notarized document.

      RESPONSE: Accenture denies the allegations.

   61. The incidents that I reported to my TFS are known to her, and have occuned on a few
       occasions. We met via conference call while I was not placed on a project. Those
       meetings were on my conference calendar in Microsoft Outlook.


                                               15
        Case 3:18-cv-01602-VAB Document 20 Filed 11/21/18 Page 16 of 24




        RESPONSE: Accenture denies the allegations, except admits that Plaintiff met with

Rokia Wagner regarding staffing while employed at Accenture.

    62. Moreover, on a weekly call with my TFS Rokia Wagner and upwards of 20 colleagues of
        the call, in a question and answer segment, she told us we "would never find out why we
        were not selected on a project". I have the listing of the people who attended that
        conference call.

        RESPONSE: Accenture denies knowledge or information sufficient to form a belief as

to the truth of the allegations.

    63. 8: When {dates) discrimination events occuned

        RESPONSE: Accenture states that the paragraph does not contain allegations as to

which a response is required. To the extent that a response is required, Accenture denies the

allegations.

    64. I have been discriminated against based on the incidents I repmied to Accenture in my
        conference calls with my TFS, CC, Senior Manager and HR Representatives in clear
        violation of State and Federal laws/regulations.

        RESPONSE: Accenture denies the allegations.

    65. Discrimination incidents I reported date back to 2015. The first person to ask me was in
        2015. 1 am only providing three below at this time:

        RESPONSE: Accenture denies the allegations.

    66. Did not report it to Accenture - Vinayagam Ganesan in June 2015

        RESPONSE: Accenture denies the allegations.

    67. October 2015 - Rohit Ahuja - Reported incident to Accenture, TFS

        RESPONSE: Accenture denies the allegations.

    68. May 2016, and August 12, 2016 - Anath Krishnan, Harsulkar Milind - Repmied to
        Accenture, TFS, CC, and Senior Manager

        RESPONSE: Accenture denies the allegations.



                                               16
        Case 3:18-cv-01602-VAB Document 20 Filed 11/21/18 Page 17 of 24




    69. I made specific reference to incidents of discrimination to my TFS Rokia Wagner back in
        May - June 2016, reporting the same to my Senior Manager Castellani in July and August
        2016 while I was staffed on a project with a nonprofit group in Hartford, and to the HR
        Manager Hanna who specializes in these matters for Accenture, as I was directed to
        speak with her if I should choose to, and I did (Attachment E). Once again, Accenture
        denies that I spoke with them about discrimination, in this notarized document.

        RESPONSE: Accenture denies the allegations.

    70. The incidents that I repmied to my TFS are known to her, and have occuned on a few
        occasions. We met via conference call while I was not placed on a project. Those
        meetings were on my conference calendar in Microsoft Outlook.

        RESPONSE: Accenture denies the allegations, except admits that Plaintiff met with

Rokia Wagner regarding staffing while employed at Accenture.

    71. Moreover, on a weekly call with my TFS Rokia Wagner and upwards of 20 colleagues on
        the call, in a question and answer segment, she told us we "would never find out why we
        were not selected on a project". I have the listing of the people who attended that
        conference call.

        RESPONSE: Accenture denies knowledge or information sufficient to form a belief as

to the truth of the allegations.

    72. The Account (Sales) Managers that would not place me on any project in my local
        Connecticut Hartford region are foreign nationals from India in the Hartford region that I
        know;

        RESPONSE: Accenture denies the allegations.

    73. Siba P. Rath, R. Srivathsa, Nazish Barro, Madhura Phadke, Rajeev Sharma, Sivakumar
        Naganathan, Sarbamtira Barna, Venkata A. Kanda, Athreya Shivakumar, Chethan
        Venkateshan, Nazish Barro, Shubam Bane1jee, Manjunath Balur, Sudhir Supatkar, and
        Nitin Ghagare.

        RESPONSE: Accenture denies the allegations.

    74. After following the Accenture process to gain access to a project with diligence, and
        notifying all appropriate HR Managers about the internal blockage, I finally notified the
        former General counsel of Accenture who              became the Chief Executive of Nmih
        America group, who acknowledged my complaint. She asse1ied that she takes
        discrimination incidents seriously, and failed to act.




                                                17
       Case 3:18-cv-01602-VAB Document 20 Filed 11/21/18 Page 18 of 24




       RESPONSE: Accenture denies the allegations, except admits that Plaintiff submitted a

complaint to Accenture's General Counsel who since became the Chief Executive Officer of

Accenture North America.

   75. There are hundreds of foreign nationals from India in my former office location of
       Hartford, and those demographics should be requested and supplied from Accenture.

       RESPONSE: Accenture denies the allegations.

   76. I made mention of the mistreatment I received as a US citizen to my TFS Rokia Wagner
       and Senior Manager Castellani long before I repmied that on the September 7 call and
       spoke with HR Representative Jennifer Hanna, as a consequence of the suggestions from
       HR Representative on that call with Diana Joseph. I requested a meeting with Hanna on
       September 7 or 8th, and she scheduled with me to meet the following week when she was
       available at her convenience - all before September 14.

       RESPONSE: Accenture denies the allegations.

   77. I applied for more than 100 roles in the Accenture MyScheduling platform as an internal
       employee. The Account managers, role contacts, and (CSDS)'s denied me those roles,
       and supplied foreign based workers from India to the overwhelming majority of these
       roles, not US Citizens. My TFS Rokia Wagner stated that we would never find out why
       someone was selected, but I asked and found out directly. That evidence resides on the
       laptop I was required to return, which by law is the property of Accenture. I have
       supplied the names of those who interviewed me, and asked them who they selected and
       who they were comfortable with. I was repeatedly disqualified and screened out of work
       when account managers asked me about my national origin, when they could have asked
       the HR person instead. These occasions were demeaning and disturbing to me, as I was
       repeatedly disparaged by these foreign national account managers asking me. about my
       HlB status and origin, which had nothing to do with my employment.

       RESPONSE: Accenture denies the allegations, except admits that Plaintiff applied to

roles in the MyScheduling platform, and denies knowledge or info1mation sufficient to form a

belief as to the number of roles to which Plaintiff applied.

   78. As a full-time employee (W2) of Accenture the responsibility for putting me on projects
       rests with Accenture and its employees charged with this paiiicular task, NOT with me!
       Therefore, Accenture should NOT have te1minated me ... instead it should have
       terminated those employees for failing to place me on projects!

       RESPONSE: Accenture denies the allegations.



                                                 18
       Case 3:18-cv-01602-VAB Document 20 Filed 11/21/18 Page 19 of 24




   79. In addition, I have been discriminated against based on the incidents I repo1ied to
       Accenture in my conference calls with my TFS, CC, Senior Manager and HR
       Representatives in clear violation of State. and Federal laws/regulations.

       RESPONSE: Accenture denies the allegations.

   80. I repmied discrimination and exclusion from working assignments due to the fact that the
       account managers, role contacts I was issued (as I already noted) are from India, and
       never placed me on a project.

       RESPONSE: Accenture denies the allegations, except admits that Plaintiff submitted a

complaint regarding his employment to Accenture.

   81. The following are the names of the account managers in Hartford of Indian origin that
       have employed 1OOs of foreign national workers from India during the term of my
       employment, and not a single working assignment for me, a US citizen that had
       conesponded directly with them in person locally in Hartford. was known to them and
       they each refused to place me, due to my status as a US Citizen worker. That is
       discrimination. That is why I have made this report to EEOC, for state and federal
       charges.

       RESPONSE: Accenture denies the allegations.

   82. Siba P. Rath, R. Srivathsa, Nazish Barro, Madhura Phadke, Rajeev Sharma, Sivakumar
       Naganathan, Sarbamtira Barna, Venkata A. Kanda, Athreya Shivakumar, Chethan
       Venkateshan, Nazish Barro, Shubam Baneijee, Manjunath Balur, Sudhir Supatkar, and
       Nitin Ghagare.

       RESPONSE: Accenture denies the allegations.

   83. Once again, as a full-time employee (W2) of Accenture the responsibility for putting me
       on projects rests with Accenture and its employees charged with this particular task, NOT
       with me!! I did not refuse work! Therefore, Accenture should NOT have terminated me.
       Instead it should have terminated those employees for failing to place me on projects! I
       have been discriminated in clear violation of State and Federal laws/regulations.

      RESPONSE: Accenture denies the allegations.

   84. I reported this to my TFS Rokia Wagner first. Then I reported this same disparity of
       treatment to my senior manager Julianne Castellani. As a consequence, I was not placed
       on a chargeable project, and was terminated, in specific chronological order as these
       emails relate, and on other emails that were on my laptop which I may not access. The
       senior manager and TFS attempted to diminish any way of tracing their conespondence,
       and disguise their actions. It was only through discussions with my foimer CC Sarfraz
       Mfr that I came to learn that Accenture acted in such a way, and would disguise their


                                              19
       Case 3:18-cv-01602-VAB Document 20 Filed 11/21/18 Page 20 of 24




       actions about discrimination. He was replaced as my CC with Connie Price in the May-
       June 2016 timeframe soon after I reported the initial discrimination in May to my TFS in
       a conference call, and then to him and my Senior Manager on another conference call.

       RESPONSE: Accenture denies the allegations.

   85. I repmied incidents in conference calls from May 2016, through September 2016, and in
       corresponding meeting notes and emails.

       RESPONSE: Accenture denies the allegations.

   86. I received my HR file and discovered that I have good references within it, and that my
       CC Connie Price distorted what occmred on a client site due a Department of Justice
       Antitrust litigation intervention and my client engagement ended prematurely, and had
       nothing to do with my performance, and nothing to do with discrimination. This project
       involved work on the Cigna Corporation and Anthem merger activity. Accenture has
       employees consulting on both sides of the merger, and was involved in the legal merger
       between the two entities. When this assignment was ended due to DOJ litigation, my
       engagement there was ended prematurely, and it was originally forecast to continue
       through the end of 2016. Very likely, my assignment would have continued up to that
       time on that location. However, the DOJ litigation ended with a block of the merger. My
       assignment on the Accenture client project was aligned to promote that merger, for which
       we had to sign non-disclosure agreements.

           RESPONSE:        Accenture denies the allegations, except denies knowledge or

   information sufficient to form a belief as to whether Plaintiff and other Accenture workers

   provided services in connection with a corporate transaction between Cigna Corporation and

   Anthem.

   87. Afterwards, Connie Price refused to place me on a project, my senior manager, my TFS,
       my local account managers all refused to place me on any project, when I sought to be
       placed on a project. I was willing to work on projects outside of the USA, i.e.,
       internationally in several foreign nations on various Accenture projects. I was offered
       prospects to work in China and Saudi Arabia, nations that were not on My Scheduling
       preferences, and requested to go. I was still denied. I had more than 10 foreign nations
       in My Scheduling preferences.

       RESPONSE: Accenture denies the allegations, except denies knowledge or infmmation

sufficient to foim a belief as to Plaintiffs whether to and what extent Plaintiff was willing to

work on projects abroad and what foreign nations were listed in his preferences.



                                               20
        Case 3:18-cv-01602-VAB Document 20 Filed 11/21/18 Page 21 of 24




   88. 11: Probable cause issue - EEOC and CT CHRO (Connecticut Commission on Human
       Rights) did not request evidence from me. I have evidence to support the claims in this
       complaint, I have and will supply all of the evidence to demonstrate the discrimination
       practices of Accenture towards me. The EEOC office received information from
       Accenture and did not inform and provide that to me prior to providing me with the right
       to sue letter. They did not request information from me during their investigation after
       2017. EEOC in tum summarized their investigation without any input from me, after
       assimilation from one party, the Defendant, and not the evidence I am prepared to supply
       to the Federal court.      I reiterate, that evidence and info1mation has not been
       acknowledged, since it was not requested by the EEOC in Boston.

       RESPONSE: Accenture denies the allegations, except denies knowledge or information

sufficient to form a belief as to Plaintiffs interactions with the Connecticut Commission on

Human Rights and Opportunities and the Equal Employment Oppmtunity Commission.


   89. Moreover, the infmmation they did receive, if it is job perfmmance related, as stated by
       the EEOC, was not supplied to me after I was te1minated. I supplied a reasonable amount
       of time after te1mination in which it may have been furnished to me. This was after a
       considerable duration when I was not employed by Accenture. After they te1minated me,
       it is apparent that Accenture may have supplied other contents of my HR file, which I do
       not have. What I do have was provided to me post termination by my HR Manager, but
       after I filed a complaint with the state of CT and EEOC sections, it appears Accenture has
       alternative infom1ation it supplied to EEOC. A hearing needs to be held if there is a
       disparity of such contents, since I requested any and all of such infmmation after I was
       terminated. Moreover, Accenture has a business practice of not supplying letters of
       recommendation. But they did request for me to sign a release agreement in which two
       weeks of pay may be received which would be contingent upon me signing a release
       agreement if I decline any suit based on age discrimination, or any legal claim, I did not
       sign a release agreement because I was discriminated by management and HR for many
       reasons ,in addition to age, and told them so.

       RESPONSE: Accenture denies the allegations, except admits that it has a neutral

reference policy.

   90. Afterwards, a year after, Accenture supplied reactions through an attorney to discredit me
       and my work record, on top of discrimination which I suffered. Also, I contacted the
       chief executive of Accenture Nmth America, Julie Sweet, and she said that "they take
       issues about discrimination seriously." I have demonstrated that heavy discrimination
       has occurred already, and I brought it to her attention when I worked there, and she
       covered it up. It is very clear discrimination, by a high-ranking executive and position at
       Accenture, the highest-ranking position at Accenture in Nmth America against US
       citizens.


                                               21
        Case 3:18-cv-01602-VAB Document 20 Filed 11/21/18 Page 22 of 24




       RESPONSE: Accenture denies the alleg·ations, except admits that Accenture takes

allegations of discrimination seriously.

   91. My HR manager provided that entire file to me, and I waited for the discovery and
       completion of that file post termination, and it did not contain any such "perf01mance"
       information or details. A year after my complaint was filed in the state of CT, now such
       a file appears at the EEOC? I am in the process of requesting it.

       RESPONSE: Accenture denies the allegations, except admits that Accenture provided

Plaintiff's personnel file to him upon his request.

   92. 13: CLAIM FOR RELIEF (Disparate Impact) (Title VII of the Civil Rights Act of 1964):
       Other damages requested. Plaintiff is now suffering and will continue to suffer,
       ineparable injury from Defendants' discriminatory acts and omissions.

       RESPONSE: Accenture denies the allegations.

   93. Defendant' conduct has caused, and continues to cause, Plaintiff substantial losses in
       earnings and other employment benefits.              ·

       RESPONSE: Accenture denies the allegations.

   94. Wherefore relief is requested as follows:
                     1.       Judgment awarding compensatory and pumt1ve damages, lost
                              wages, back pay, front damages, damages for Title VII violations,
                              past and future impairment of power to earn money, adverse
                              treatment and emotional distress, damages for Title VII violations,
                              adverse treatment and emotional distress. Compensatory damages,
                              in an amount to be determined at trial but no less than 14 million
                              dollars (14,000,000.00):
                     2.       A declaratory judgment that the practices complained of herein are
                              unlawful and violate Title VII of the Civil Rights Act of 1964.
                     3.       A preliminary and permanent injunction against Defendants and
                              their officers, and all persons acting in concert with them, from
                              engaging in each of the unlawful policies, practices, customs and
                              usages set forth herein;
                     4.       An order that Defendants institute and cany out policies, practices
                              and programs that provide equal employment opportunities for all
                              applicants and employees regardless of Race, National Origin, and
                              Age, unless such status can be justified as job-related, where no
                              less
                     5.       Attorney fees and costs;
                     6.       Prejudgment interest at the statutory rate;


                                                 22
        Case 3:18-cv-01602-VAB Document 20 Filed 11/21/18 Page 23 of 24




                       7.       Such other and fmiher relief as the Comi may deem appropriate.


       RESPONSE: Accenture denies that Plaintiff is entitled to the requested relief, or to any

other relief in connection with this action.


                                  AFFIRMATIVE DEFENSES

       Accenture hereby states the following affirmative and other defenses to the Complaint,

but does not assume the burden of proof on any such defense except as required by applicable

law with respect to the paiiicular defense asse1ied. Accenture reserves the right to asse1i other

affamative and additional defenses and/or to otherwise supplement this Answer upon discovery

of facts or evidence rendering such action appropriate.

                                         FIRST DEFENSE

       Plaintiffs damages are barred, in whole or in part, because Plaintiff has failed to make

reasonable efforts to mitigate his damages, if any.

                                       SECOND DEFENSE

       Plaintiffs claims are barred, in whole or in part, to the extent they were not filed within

the applicable statute(s) oflimitations and/or administrative filing periods.

                                        THIRD DEFENSE

       Plaintiffs claims are barred, in whole or in part, to the extent that they exceed the scope

of or are inconsistent with any charge of discrimination he filed with the Equal Employment

Opp01iunity Commission.

                                       FOURTH DEFENSE

       Accenture exercised reasonable care to prevent and promptly c01Tect any purp01iedly

discriminatory or harassing behavior in the workplace, and Plaintiff umeasonably failed to take



                                                 23
        Case 3:18-cv-01602-VAB Document 20 Filed 11/21/18 Page 24 of 24




advantage of the preventive or corrective opportunities provided by it, or to otherwise avoid

hmm.

Dated: November 21, 2018                             DEFENDANT ACCENTURE LLP


                                          By:
                                                     B. Aubrey Smith (admitted pro hac vice)
                                                     WINSTON & STRAWN LLP
                                                     200 Park Avenue
                                                     New York, New York 10166
                                                     Tel: (212) 294-4758
                                                     Fax: (212) 294-4700
                                                     BASmith@winston.com

                                                     Its Attorneys


Daniel J. Fazio (admitted pro hac vice)
WINSTON & STRAWN LLP
35 West Wacker Drive
Chicago, Illinois 60601
Tel: (312) 558-5600
Fax: (312) 558-5700
DFazio@winston.com



Joshua A. Hawks-Ladds (ct09446)
Pullman & Comley, LLC
90 State House Square
Hmiford, CT 06103
Telephone: (860) 424-4300
Facsimile: (860) 424-4370
E-mail: j hawks-ladds@pullcom.com




                                                24
